                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

S.Y.,

                Plaintiff,

v.                                  Case No:        2:20-cv-627-JES-MRM

MARRIOTT      INTERNATIONAL,
INC.,   RESIDENCE   INN   BY
MARRIOTT, LLC, CSM RI NAPLES
LLC, and CSM CORPORATION,

             Defendants.


                              OPINION and ORDER

        This matter comes before the Court on review of the following

two motions to dismiss: (1) defendants CSM RI Naples LLC and CSM

Corporation’s Motion to Dismiss (Doc. #19) and (2) defendants

Marriott International, Inc. and Residence Inn by Marriott LLC’s

Motion     To    Dismiss     Plaintiff’s        Complaint   and   Incorporated

Memorandum of Law (Doc. #20), both of which were filed on September

25, 2020.       Plaintiff filed Memorandums of Law in Opposition to

each motion (Docs. ##33, 34) on October 23, 2020.             Defendants each

filed a Reply (Docs. ##43, 45) on November 13, 2020.                  For the

reasons set forth below, the motions are denied.

                                           I.

        The origins of this case began on October 30, 2019, when

Plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and
for Collier County, Florida. See S.Y. et al v. Naples Hotel Co.et

al, Case No. 2:20-cv-118 (Doc. #1, p. 3). On December 31, 2019,

the Plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants. Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020. Id. at

(Doc. #1). On April 15, 2020, the Plaintiffs filed a Second Amended

Complaint. Id. at (Doc. #85). On August 5, 2020, the undersigned

denied various motions to dismiss, but determined severance of the

parties was appropriate. S.Y. v. Naples Hotel Co., 476 F. Supp. 3d

1251, 1258-59 (M.D. Fla. 2020). Following the Court’s severance

order, plaintiff and the other alleged victim filed nearly thirty

new actions against various defendants, including this case.

     The Complaint (Doc. #1) in this case was filed on August 19,

2020, alleging that plaintiff S.Y. was a resident of Collier

County, Florida, and was a victim of continuous sex trafficking at

a certain Residence Inn by Marriott Hotel in Naples, Florida (the

Residence Inn) between 2014 and February 2016. (Id. at ¶¶ 13-14,

22-24.)    The Complaint further alleges that during this time

period    defendants   Marriott    International   Inc.   (Marriott),

Residence Inn by Marriott, LLC (Residence Inn, LLC), CSM RI Naples

LLC (CSM RI) and CSM Corporation (CSM Corp., or collectively

Marriott Hotel Defendants) are hotel owners, operators, managers,

supervisors, controllers, and/or entities responsible for hotels




                                  - 2 -
at which sex trafficking has taken place, including the Residence

Inn.1 (Id. at ¶ 2.)

       The Complaint sets forth the following six claims: violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595 (Count I); violation of the Florida RICO

statute, § 772.104, Florida Statutes (Count II); premise liability

(Count III); negligent hiring, supervision, and retention (Count

IV);       negligent   rescue   (Count   V);   and   aiding   and   abetting,

harboring, confining, coercion, and criminal enterprise (Count

VI).       (Id., pp. 34-52.)    Counts I through IV are asserted against

all the Marriott Hotel Defendants, while Counts V through VI are

asserted against only CSM RI and CSM Corp. (Id.)

                                         II.

       The motions to dismiss raise numerous arguments as to why the

Complaint as whole, and each individual claim, should be dismissed.




       The Complaint alleges that defendants Marriott, Residence
       1

Inn, LLC, CSM RI, and CSM Corp. were collectively doing business
as Residence Inn in Naples, Florida, and upon information and
belief, were authorized to do, licensed to do, and were doing
business in the State of Florida. (Doc. #1, ¶ 30.) In addition,
it is alleged that defendants Marriott, Residence Inn, LLC, CSM
RI, and CSM Corp. were, by and through their agents, servants,
franchisees and/or employees, the owners, operators, managers,
supervisors, controllers, and innkeepers of the Residence Inn in
Naples, Florida. (Id. at ¶ 31.) Finally, The Complaint alleges
that Marriott and Residence Inn, LLC are the franchisors of the
Residence Inn brand (Doc. #1, ¶¶ 27, 43-56). At this stage of the
proceedings, factual disputes are resolved in favor of the
allegations in the Complaint.



                                     - 3 -
(Doc. #19, pp. 4-14; Doc. #20, pp. 7-31.) The Court will address

each of these arguments in turn.

  A. Shotgun Pleading

      Each Defendant argues in its motions, that the Complaint

constitutes a shotgun pleading based upon plaintiff grouping the

Defendants    together       as   the     “Marriott       Residence    Inn     Hotel

Defendants” (Doc. #1, p. 1 introductory paragraph) and should be

dismissed.2 (Doc. #19, pp. 4-6; Doc. #20, pp. 13-14.)

      One way in which a complaint may constitute an impermissible

shotgun   pleading    is     if it   “assert[s]     multiple claims          against

multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants

the   claim   is   brought    against.”         Weiland    v.   Palm   Beach   Cty.

Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015); see also

Barmapov v. Amuial, 986 F.3d 1321, 1325 (11th Cir. 2021). Such a

pleading fails “to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests,”

Weiland, 792 F.3d at 1323, and violates the requirement that a

plaintiff provide “a short and plain statement of the claim,” Fed.

R. Civ. P. 8(a)(2).



      2The page numbers refer to those generated by the Court’s
computer system upon filing (upper left-hand corner) and do not
always correspond with the page number at the bottom of the
document.




                                        - 4 -
       The   Complaint    does     in    fact     repeatedly      references    the

defendants collectively as the “Marriott Hotel Defendants.” The

failure to specify a particular defendant is not fatal, however,

when   “[t]he    complaint   can    be    fairly      read   to   aver   that   all

defendants      are   responsible       for     the   alleged     conduct.” Auto.

Alignment & Body Serv. v. State Farm Mut. Auto. Ins. Co., 953 F.3d

707, 733 (11th Cir. 2020)(quoting Kyle K. v. Chapman, 208 F.3d

940, 944 (11th Cir. 2000)).              The Complaint typically (but not

always) alleges that “each and every” such defendant was involved

in the activity described in the particular paragraph of the

Complaint. See (Doc. #1, ¶¶ 4-5, 8-18, 57-64, 67-85, 87-88, 98-

99, 103-10, 128-45, 147, 149-52, 157-60, 162, 168-79, 185-200,

205-17.)     A fair reading of the Complaint is that each of these

defendants was involved in the identified conduct attributed to

the “Marriott Hotel Defendants.”              See Sprint Sols., Inc. v. Fils-

Amie, 44 F. Supp. 3d 1224, 1226-27 (S.D. Fla. 2014)(finding that

reference to “defendants” in a complaint was not fatal where

pleading alleged that each of the two defendants perpetrated the

wrongs, often acting together).               While defendants may disagree

that such allegations are accurate, that dispute is for another

day.    The group allegations do not fail to state a claim, Auto.

Alignment & Body Serv., Inc. v. State Farm Mut. Auto. Ins. Co.,

953 F.3d 707, 732–33 (11th Cir. 2020), and the Complaint does not

constitute a shotgun pleading.



                                        - 5 -
  B. Failure To State a Claim

     Federal   Rule   of   Civil Procedure   8(a)(2)   requires that   a

complaint contain a "short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

This obligation "requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007) (citation omitted). To survive

dismissal, the factual allegations must be "plausible" and "must

be enough to raise a right to relief above the speculative level."

Id. at 555; see also Edwards v. Prime Inc., 602 F.3d 1276, 1291

(11th Cir. 2010). This requires "more than an unadorned, the-

defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081

(2007), but "[l]egal conclusions without adequate factual support

are entitled to no assumption of truth." Mamani v. Berzaín, 654

F.3d 1148, 1153 (11th Cir. 2011) (citations omitted). "Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.



                                 - 6 -
Factual allegations that are merely consistent with a defendant's

liability fall short of being facially plausible. Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (citations

omitted). Thus, the Court engages in a two-step approach: "When

there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise

to an entitlement to relief." Iqbal, 556 U.S. at 679.

       1. Trafficking Victims Protection Reauthorization Act

     Defendants Marriott and Residence Inn, LLC challenge Count I

of the Complaint, alleging that the Marriott Hotel Defendants

violated the TVPRA, 18 U.S.C. § 1595. (Doc. #20, pp. 15-27.)    The

TVPRA provides a civil remedy to victims of certain types of human

trafficking.   The civil remedy portion of the Act provides:

     (a) An individual who is a victim of a violation of this
     chapter may bring a civil action against the perpetrator
     (or whoever knowingly benefits, financially or by
     receiving anything of value from participation in a
     venture which that person knew or should have known has
     engaged in an act in violation of this chapter) in an
     appropriate district court of the United States and may
     recover damages and reasonable attorneys fees.

18 U.S.C. § 1595(a).    The phrase “a violation of this chapter”

refers to Chapter 77 of Title 18 of the United States Code.     The

only violation of Chapter 77 relevant to this case is contained in

18 U.S.C. § 1591(a), which provides in relevant part:

     (a)   Whoever knowingly –

       (1) in or affecting interstate or foreign commerce .
       . . recruits, entices, harbors, transports, provides,



                                 - 7 -
         obtains,   advertises,  maintains,             patronizes,     or
         solicits by any means a person; or

         (2) benefits, financially or by receiving anything of
         value, from participation in a venture which has
         engaged in an act described in violation of paragraph
         (1),

       knowing, or except where the act constituting the
       violation of paragraph (1) is advertising, in reckless
       disregard of the fact, that means of force, threats of
       force, fraud, coercion described in subsection (e)(2),
       or any combination of such means will be used to cause
       the person to engage in a commercial sex act, or that
       the person has not attained the age of 18 years and will
       be caused to engage in a commercial sex act, shall be
       punished as provided in subsection (b).

18 U.S.C. § 1591(a).       To state a section 1595(a) claim in this

case, plaintiff must plausibly allege that she was a victim of a

criminal offense under section 1591(a), and then must plausibly

allege that Defendant (1)”knowingly benefit[ted] financially or by

receiving anything of value,” (2) from participation in a venture,

(3) which Defendant “knew or should have known has engaged in” sex

trafficking under section 1591(a).          S.Y., 476 F. Supp. 3d at 1255-

56 (citing A.B. v. Marriott Int’l, Inc., 455 F. Supp. 3d 171, 181

(E.D. Pa. 2020)).

       Marriott   and   Residence   Inn,     LLC    argue    the   Complaint’s

allegations   are   insufficient     to     state   a   claim   under   section

1595(a), asserting four pleading deficiencies.              (Doc. #20, pp. 15-

27.)




                                    - 8 -
               (a)    “Participation” in a “Venture”

       Marriott and Residence Inn, LLC argue that the Complaint lacks

well-pled allegations that they participated in a “venture,” as

required       by    section    1595(a).      (Doc.      #20,    pp.    20-23.)     They

maintain that they do not ask the Court to apply the “participation

in a venture” definition from section 1591(e)(4), rather they

request that the Court simply read the plain language of section

1595(a).       Defendants Marriott and Residence Inn, LLC assert that

a plain reading of the language of the TVPRA statute requires that

the “venture” a civil defendant participates in must be the same

“venture” that “has engaged in violation of this chapter.”                          (Id.,

p. 20.) According to Marriott and Residence Inn, LLC, such language

can only mean that for a civil defendant to be found liable, it

must participate in a “sex trafficking venture.”                       (Id.) Defendants

conclude that Count I of the Complaint should be dismissed because

it     fails    to     allege    that      Marriott      or     Residence    Inn,    LLC

“participated” in any sex trafficking venture, and it does not

demonstrate defendants had any knowledge of the sex trafficking

venture or acquiesced to the operation of that venture. (Id., p.

23.)

       Here, the Complaint alleges each and every Marriott Hotel

Defendant participated in a venture “by engaging in a pattern of

acts and omissions that were intended to support, facilitate,

harbor,        and    otherwise     further        the    traffickers’       sale     and



                                           - 9 -
victimization       of        the   Plaintiff       S.Y.    for    commercial      sexual

exploitation       by    repeatedly       renting       rooms at    Residence Inn       by

Marriott Hotel to people” each and every Marriott Hotel Defendant

“knew or should have known were engaged in sex trafficking.” (Doc.

#1,   ¶   160.)     The       Complaint     also    alleges       the   Marriott     Hotel

Defendants should have been on notice of the sex trafficking and

how it failed to prevent it.                    (Id. at ¶¶ 4-16, 58-85, 122-24.)

The Court finds the allegations in the Complaint sufficient to

allege participation in a venture under section 1595(a). See Doe

v. Rickey Patel, LLC,               2020 U.S. Dist. LEXIS 195811, 2020 WL

6121939, at *14 (S.D. Fla. Sept. 30, 2020) (“The Court finds it

sufficient for Plaintiff to plead that Defendants participated in

a venture by renting rooms to individuals that knew or should have

known were involved in a sex-trafficking venture, including the

sex-trafficking         victim.”);        see    also   M.A. v.     Wyndham Hotels       &

Resorts, Inc., 425 F. Supp. 3d 959, 971 (S.D. Ohio 2019) (“This

Court     finds    Plaintiff        has    alleged      sufficient      facts   to    show

Defendants ‘participated in a venture’ under § 1595 by alleging

that Defendants rented rooms to people it knew or should have known

where [sic] engaged in sex trafficking.”).

        Marriott        and     Residence        Inn,      LLC     also    argue      that

“participation” in a venture requires an allegation of an overt

act in furtherance of the venture, and that failure to prevent sex

trafficking is not such an overt act.                      (Doc. #20, p. 23.)         The



                                           - 10 -
Court is not convinced.                S.Y., 476 F. Supp. 3d at 1256 (“In the

absence of any controlling authority, the Court concludes that

actual ‘participation in the sex trafficking act itself’ is not

required   to      state       a    claim   under      section    1595.        Accordingly,

plaintiffs’ failure to allege such actual participation is not

fatal to its section 1595 claim under the TVPRA.”). Marriott and

Residence Inn, LLC have not identified any controlling authority

to the contrary.

             (b)    Knowingly Benefited From Participating in Venture

     Marriott and Residence Inn, LLC next argue that the Complaint

insufficiently        alleges          that     it     knowingly        benefitted    from

participating       in     a       venture that      committed     TVPRA crimes,       with

knowledge of the causal relationship.                       (Doc. #20, pp. 19-20.)

Defendants      assert         that     the    allegation        that     it   financially

benefited from its relationship with the franchisees because it

received royalties is insufficient, since the “collection of rent”

by an unrelated hotel franchisor from guests cannot support a

reasonable inference that Defendants, as franchisor’s, “knowingly”

benefited from crimes committed in hotel rooms.                         (Id., p. 19.)

     The Complaint alleges the Marriott Hotel Defendants knowingly

benefited from the sex trafficking of plaintiff “by receiving

payment for the rooms rented for Plaintiff S.Y. and her traffickers

at the Residence Inn by Marriott Hotel,” and by receiving “other

financial benefits in the form of food and beverage sales and ATM



                                              - 11 -
fees from those persons who were engaging in sex trafficking.”

(Doc. #1, ¶ 158.)         As to defendants Marriott and Residence Inn,

LLC   as   franchisors,         the    Complaint     alleges       they     “received    a

significant       franchise      fee    and    continuous          royalties    on    the

Residence    Inn    by   Marriott Hotel’s          gross      revenue,” while         also

exercising “ongoing and systematic control over operations at the

Residence Inn by Marriott Hotel.” (Id. at ¶¶ 46, 113.)                         The Court

finds    such   allegations       sufficient         to    satisfy    the    “knowingly

benefitted” element.          S.Y., 476 F. Supp. 3d at 1257; Doe S.W. v.

Lorain-Elyria Motel, Inc., 2020 WL 1244192, at *5 (S.D. Ohio Mar.

16, 2020); H.H. v. G6 Hosp., LLC, 2019 WL 6682152, at *2 (S.D.

Ohio Dec. 6, 2019); M.A., 425 F. Supp. 3d at 965.

            (c)    Knew    or     Should      Have    Known        that   Venture     was

            Committing Sex Trafficking Crimes

        Marriott and Residence Inn, LLC argue the Complaint fails to

plausibly allege that it               knew or should         have known       that the

“venture”    was    engaging      in    sex-trafficking        crimes,      i.e.,     that

Marriott and Residence Inn, LLC knew or should have known that

plaintiff was caused to engage in commercial sex by force, threats

of force, fraud, or coercion.                 (Doc. #20, pp. 16-19.)            Rather,

Defendants argue, the Complaint only alleges that the hotel staff

made promises not to interfere with plaintiff and that some of the

visiting    “Johns”      were    staff,    agents         and/or    employees    of    the

Marriott Hotel Defendants.             (Id., p. 17.)         Marriott and Residence



                                        - 12 -
Inn,   LLC   argue   that   the   allegations    do   not   give   rise   to   a

reasonable inference that it knew or should have known about any

forced commercial sex activity at the Residence Inn.                 (Id., p.

18.)

       The   Court   disagrees    with   this   argument.    First   of   all,

“knowledge, and other conditions of a person’s mind may be alleged

generally.”     Fed. R. Civ. P. 9(b); see Sun Life Assurance Co. of

Can. v. Imperial Premium Fin., LLC, 904 F.3d 1197, 1215 (11th Cir.

2018). Pleading “generally” is not without limits, and a complaint

must still comply with “the less rigid—though still operative—

strictures of Rule 8.”       Iqbal, 556 U.S. at 686–87.        The Complaint

clearly satisfies this notice pleading standard.

       Plaintiff has alleged that the following was “routine conduct

taking place at the Residence Inn as a result of the human sex

trafficking enterprise”:

       a. Plaintiff’s sex traffickers frequently rented rooms
          at the hotel close to each other;

       b. Plaintiff’s sex traffickers often paid cash for the
          rooms at the Residence Inn by Marriott Hotel where
          the Plaintiff engaged in commercial sex acts;

       c. Plaintiff’s sex traffickers booked extended stays at
          the Residence Inn by Marriott Hotel for themselves
          and for the Plaintiff on a routine basis and on a
          rotating basis frequently throughout the year;

       d. Plaintiff and her sex traffickers would have few or
          no luggage or personal possessions for these extended
          stays;




                                   - 13 -
e. Plaintiff was confined in the rooms at the Residence
   Inn by Marriott Hotel for long periods of time;

f. Plaintiff’s rooms and her sex traffickers’ rooms
   consistently displayed "Do Not Disturb" signs on the
   doors to the room where the Plaintiff was engaged in
   commercial sex acts;

g. Men (“Johns”) frequently entered and left the rooms
   at the Residence Inn by Marriott Hotel where the
   Plaintiff was engaged in illegal commercial sex acts
   at all times of day and night;

h. The staff and customers at the Residence Inn by
   Marriott Hotel that was owned, operated, managed,
   supervised,   controlled    and/or   otherwise    held
   responsible by each and every Marriott Hotel Defendant
   saw and/or reported to the Residence Inn by Marriott
   Hotel’s respective administration that the rooms
   where the Plaintiff engaged in commercial sex acts
   were messy, and contained sex and drug paraphernalia
   and had an unclean smell;

i. The rooms at the Residence Inn by Marriott Hotel were
   stained with the Plaintiff’s blood after she was
   beaten or violently raped;

j. Plaintiff’s sex traffickers consistently refused
   housekeeping services and otherwise would prohibit
   staff from entering their rooms and the Plaintiff’s
   rooms;

k. Plaintiff would frequently request clean towels and
   linens;

l. Plaintiff dressed in a sexually explicit manner and
   would walk the hallways of the Residence Inn by
   Marriott Hotel where she was observed by the hotel
   staff;

m. Excessively loud noises would consistently come from
   Plaintiff’s rooms;

n. During nighttime hours, Plaintiff and her “Johns”
   would create noise in the public area of the Residence
   Inn by Marriott Hotel and, upon information and




                         - 14 -
       belief, would be a disturbance to other guests using
       the hotel for their intended purposes;

     o. The staff members of the Residence Inn by Marriott
        Hotel would consistently see the Plaintiff wearing
        inappropriate lounge or sleep type clothing during
        the day; and

     p. While at the hotel, the Plaintiff displayed clear
        signs of physical abuse, diminished personal hygiene,
        submissiveness and inappropriate attire.

(Doc. #1, ¶ 97.)    Further, the Complaint alleges each and every

Marriott Hotel Defendant “knew or should have known about the

nature of the sex trafficking venture at the Residence Inn by

Marriott Hotel, including as they related to Plaintiff S.Y.” due

to the following:

     a. Requests by the traffickers to rent rooms near exit
        doors;

     b. Cash payments for the rooms by the sex traffickers;

     c. Refusal of housekeeping services by those persons
        engaged in sex trafficking;

     d. Excessive used condoms located in the rooms used for
        sex trafficking;

     e. Hotel   rooms containing obvious signs of          sex
        trafficking including blood stained towels         and
        linens.

     f. Excessive requests for towels and linens in the rooms
        used for sex trafficking;

     g. Hotel staff observing Plaintiff       S.Y.   and   her
        traffickers in the hotel;

     h. Plaintiff S.Y. being escorted by traffickers in and
        around the hotel;




                              - 15 -
        i. Operation of sex trafficking ventures out of the same
           hotel room for multiple days or weeks in succession;

        j. Multiple men per day coming and going from the same
           rooms without luggage or personal possessions;


        k. Knowledge of police and EMS activity at the Residence
           Inn by Marriott Hotel and at other locations near the
           Residence Inn by Marriott Hotel that was related to
           commercial sex work.

(Id. at ¶ 159.)

        The Court finds these allegations sufficient to reasonably

infer    the    defendants       knew    or   should    have    known    of   the    sex

trafficking venture.            S.Y., 476 F. Supp. 3d at 1257; A.B., 455 F.

Supp. 3d at 193-94; Doe S.W., 2020 WL 1244192, at *5-6; H.H., 2019

WL 6682152, at *3; M.A., 425 F. Supp 3d at 967-68.

               (d)    Vicarious Liability

        Finally, Marriott and Residence Inn, LLC suggest the TVPRA

claim should be dismissed because “there is no language in the

TVPRA that allows secondary or vicarious liability in the context

of franchisor agency.”            (Doc. #20, p. 23.)           The Court disagrees.

See S.Y., 476 F. Supp. 3d at 1257-58 (finding plaintiff made

sufficient      allegations       that    franchisor     was    vicariously    liable

under section 1595 of the TVPRA to survive dismissal); see also

J.C. v. Choice Hotels Int’l, Inc., 2020 WL 6318707, *10 (N.D. Ca.

Oct. 28, 2020) (finding plaintiff’s vicarious liability claim had

“alleged       sufficient    facts       to   support   a   plausible     claim     that

[defendants]         received    financial     benefits     from   a    venture     they



                                          - 16 -
vicariously participate in (through their franchisees) that the

franchises should have known was engaged in sex trafficking.”).

     Marriott and Residence Inn, LLC also argue that even if it

could be held vicariously liable under the TVPRA, plaintiff’s

allegations   “are    not   sufficient     [to    establish     an]   agency

relationship” between Marriott and Residence Inn, LLC and its

franchisees, CSM RI and CSM Corp.        (Doc. #20, p. 19.)      Defendants

argue that the Complaint does not plausibly allege that “Marriott

had any right to control the particular instrumentality of the

harm to plaintiff.”    (Id., pp. 24-25.)         The Court finds that the

allegations in the Complaint do create such a plausible inference.

     “It is well-established that a franchise relationship does

not by itself create an agency relationship between the franchisor

and franchisee.”     Cain v. Shell Oil Co., 994 F. Supp. 2d 1251,

1252 (N.D. Fla. 2014).      However, “[f]ranchisors may well enter

into an agency relationship with a franchisee if, by contract or

action   or   representation,   the      franchisor    has     directly   or

apparently participated in some substantial way in directing or

managing acts of the franchisee, beyond the mere fact of providing

contractual franchise support activities.”            Mobil Oil Corp. v.

Bransford, 648 So. 2d 119, 120 (Fla. 1995).

     Here, the Complaint alleges Marriott and Residence Inn, LLC

were in an agency relationship with CSM RI and CSM Corp. during

the relevant time period.       (Doc. #1, ¶ 112.)             The Complaint



                                - 17 -
further asserts that in a variety of ways Marriott and Residence

Inn, LLC exercised control over the means and methods of how CSM

RI and CSM Corp. conducted business, such as by profit sharing,

standardized training, standardized rules of operation, regular

inspection, and price fixing.             (Id. at ¶ 114.)    The Court finds

such allegations sufficient to support a plausible inference of an

agency relationship.         See S.Y., 476 F. Supp. 3d at 1258; A.B., 455

F. Supp. 3d at 195-97; Doe S.W., 2020 WL 1244192, at *7; H.H.,

2019 WL 6682152, at *6; M.A., 425 F. Supp. 3d at 972.

        Because the allegations in the Complaint are sufficient to

state a claim under section 1595 of the TVPRA, the Court denies

Marriott and Residence Inn, LLC’s motion for dismissal pursuant to

Rule 12(b)(6).

            2. Florida RICO Violation

        In Count II of the Complaint, Plaintiff asserts a claim

against the Marriott Hotel Defendants under Florida’s civil RICO

statute, section 772.104, Florida Statutes.           (Doc. #1, ¶ 162.)     To

state a claim under the statute, plaintiff must allege plausible

facts       showing   “(1)   conduct or    participation    in an   enterprise

through (2) a pattern of [criminal] activity.”              Horace-Manasse v.

Wells Fargo Bank, N.A., 521 F. App’x 782, 784 (11th Cir. 2013)

(quoting Lugo v. State, 845 So. 2d 74, 97 (Fla. 2003)).3



      “Since Florida RICO is patterned after federal RICO, Florida
        3

courts have looked to the federal courts for guidance in


                                     - 18 -
      Each of the motions argue plaintiff has insufficiently pled

the enterprise element of her claim.                  (Doc. #19, p. 6; Doc. #20,

pp. 27-28.)        Florida’s RICO statute defines enterprise to include

a “group of individuals associated in fact although not a legal

entity.”     § 772.102(3), Fla. Stat.                  “[A]n association-in-fact

enterprise is simply a continuing unit that functions with a common

purpose.”     Boyle v. United States, 556 U.S. 938, 948 (2009).                         To

sufficiently plead such an enterprise, “a plaintiff must allege

that a group of persons shares three structural features: (1) a

purpose,     (2)    relationships          among    those     associated      with     the

enterprise,        and    (3)      longevity       sufficient        to   permit     these

associates    to     pursue       the enterprise’s          purpose.”       Cisneros    v.

Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020) (marks and

citations omitted).               The motions argue the Complaint fails to

sufficiently       allege     a    “common    purpose”       among    the   defendants.

(Doc. #19, p. 7; Doc. #20, pp. 27-28.)

      “The purpose prong contemplates ‘a common purpose of engaging

in   a   course      of     conduct’        among     the     enterprise’s         alleged

participants.”        Cisneros, 972 F.3d at 1211 (quoting United States

v.   Turkette,      452   U.S.      576,   583     (1981)).    “An    abstract      common


interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).



                                           - 19 -
purpose, such as a generally shared interest in making money, will

not suffice.       Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege    that    the    participants shared          the    purpose of      enriching

themselves through a particular criminal course of conduct.”                          Id.

(citations omitted).

       Here, the Complaint alleges the Marriott Hotel Defendants

“associated       with    each     other    and/or    the    Plaintiff      S.Y.’s    sex

traffickers for the common purpose of profiting off an established

sex trafficking scheme.”             (Doc. #1, ¶ 167.)             Plaintiff asserts

this     “association-in-fact”            constitutes       an   “enterprise”    under

Florida’s      RICO     statute,    and that        the   defendants conducted         or

participated in their enterprises through a pattern of criminal

activity,      “related     by    their     common    purpose     to   profit   off   an

institutionalized sex trafficking scheme.”                       (Id. at ¶¶ 167-68.)

The    Court     finds    these     allegations       sufficient       to   allege    the

defendants “shared the purpose of enriching themselves through a

particular criminal course of conduct.”                      Cisneros, 972 F.3d at

1211; see also United States v. Church, 955 F.2d 688, 697-98 (11th

Cir. 1992) (noting that “an association’s devotion to ‘making money

from repeated criminal activity’ . . . demonstrates an enterprise’s

‘common purpose of engaging in a course of conduct’” (citations

omitted)); Burgese v. Starwood Hotel & Resorts Worldwide, Inc.,

101 F. Supp. 3d 414, 424 (D. N.J. 2015) (on motion to dismiss



                                           - 20 -
Florida       RICO   claim,    court       found      that       “Plaintiff’s    Amended

Complaint can be read to allege a ‘common purpose’ of furthering

an institutionalized prostitution scheme to increase profits for

the participants,” and that “[t]hese allegations, though thin, are

sufficient for purposes of this motion.”).

       Each    of    the    motions      also   argue      the    Complaint     fails    to

sufficiently plead the “pattern of criminal activity” element.

(Doc. #19, p. 8; Doc. #20, p. 28.)                    As previously stated, “[i]n

order to state a civil cause of action under the Florida RICO Act,

a plaintiff must allege a pattern of criminal activity.”                          Arthur

v. JP Morgan Chase Bank, NA, 569 F. App’x 669, 682 (11th Cir. 2014)

(citing §§ 772.103-104, Fla. Stat.).                  The statute’s definition of

“criminal activity” provides “that a particular state law crime

can serve as the predicate act for a RICO claim if it is ‘chargeable

by    indictment     or    information’         and   falls      within    a   series    of

specified provisions.”          Id. (citing § 772.102(1)(a), Fla. Stat.).

“In    order    to   establish       a    pattern     of   criminal       activity,     the

plaintiff must allege two or more criminal acts ‘that have the

same or similar intents, results, accomplices, victims, or methods

of commission’ that occurred within a five-year time span.”                             Id.

at 680 (citing § 772.102(4), Fla. Stat.).

       Plaintiff’s         Florida       RICO   claim      is     predicated     on     the

commission of human trafficking crimes in violation of section

787.06, Florida Statutes. (Doc. #1, ¶¶ 169, 171); see also §



                                          - 21 -
772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

Chapter 787 among the types of “criminal activity” covered by the

Florida       RICO     statute).             This     provision      provides       various

punishments      for      “[a]ny      person    who     knowingly,      or   in    reckless

disregard of the facts, engages in human trafficking, or attempts

to   engage     in   human       trafficking,         or    benefits    financially       by

receiving anything of value from participation in a venture that

has subjected a person to human trafficking.”                        § 787.06(3), Fla.

Stat.     Given the similarity between this language and the TVPRA’s

civil liability provision, the Court rejects defendants’ arguments

as to the Florida RICO claim.

        The Marriott Hotel Defendants argue the RICO claim fails to

allege    a    pattern     of    criminal       activity      because    the      Complaint

“impermissibly       groups”       the   defendants         together,    and      therefore

“[i]t is impossible to discern if CSM, or really any Defendant .

. . committed two or more predicate acts[.]”                       (Doc. #19, pp. 8-9;

Doc. #20, pp. 27-28.)            The Court disagrees.             The Complaint alleges

plaintiff was trafficked on a “regular, consistent and/or repeated

basis” at various hotels in Naples, Florida, and at the Residence

Inn from approximately 2014 to February 2016. (Doc. #1, ¶ 86.) The

Complaint      describes        how    the    sex     trafficking      occurred     at   the

Residence Inn and the “routine conduct” taking place as a result,

as well as alleges Marriott Hotel Defendants’ agents and employees

made    promises     to    the     traffickers        not    to    interfere      with   the



                                             - 22 -
trafficking and knowingly turned a blind eye to it. (Id. at ¶¶ 90,

97, 246, 248.) Viewing the allegations in the light most favorable

to plaintiff, the Court finds this sufficient to allege two or

more predicate acts within the applicable timeframe.

     Finally, the Marriott Hotel Defendants argue the Complaint

contains insufficient allegations regarding causation.          (Doc. #19,

pp. 9-10; Doc. #20, pp. 28-29.)      Under the Florida RICO statute,

a plaintiff must demonstrate that their injuries were proximately

caused by the RICO violations.       See Bortell v. White Mountains

Ins. Grp., Ltd., 2 So. 3d 1041, 1047 (Fla. 4th DCA 2009).               “A

wrongful act is a proximate cause if it is a substantive factor in

the sequence of responsible causation.”        Green Leaf Nursery v.

E.I. DuPont De Nemours & Co., 341 F.3d 1292, 1307 (11th Cir. 2003)

(marks and citation omitted).    Furthermore, a plaintiff “must show

a ‘direct relation between the injury asserted and the injurious

conduct alleged.’”    Id. (quoting Holmes v. Sec. Inv’r Prot. Corp.,

503 U.S. 258, 268 (1992)).       “Indirect harm is insufficient to

sustain a cause of action under the RICO statutes.”             Bortell, 2

So. 3d at 1047; see also O’Malley, 599 So. 2d at 1000 (“[I]ndirect

injuries, that is, injuries sustained not as a direct result of

predicate acts . . . will not allow recovery under Florida RICO.”).

     The   Marriott   Hotel   Defendants   argue   that   the    Complaint

contains no plausible allegations that it engaged in any conduct

that was the proximate cause of plaintiff’s alleged injuries.



                                - 23 -
(Doc. #19, pp. 9-10; Doc. #20, pp. 28-29.) Plaintiff responds that

she   has     sufficiently    pled   proximate    cause    and   consequential

damages by alleging she “was at the Residence Inn as part of the

sexual trafficking scheme and her injuries were caused by and in

furtherance of the sexual trafficking scheme.”             (Doc. #33, p. 13.)

Having reviewed the allegations in the Complaint, the Court agrees

with plaintiff.4

      The Complaint alleges each of defendants “was on notice of

repeated incidents of sex trafficking occurring on their hotel

premises,” and yet “failed to take the necessary actions to prevent

sex trafficking from taking place.” (Doc. #1, ¶ 62.)             The Complaint

also alleges numerous ways in which these defendants could have

identified and prevented the sex trafficking from occurring.             (Id.

at ¶¶ 65-78.)        Finally, the Complaint alleges the “acts and

omissions of the Marriott Hotel Defendants served to support,

facilitate, harbor, and otherwise further the traffickers’ sale

and       victimization”     of   plaintiff      “for     commercial   sexual


      4Unlike the federal RICO statute, “the Florida statute does
not expressly limit recovery . . . to persons who have suffered
injury to their ‘business or property,’ language which has been
interpreted to exclude economic losses arising out of personal
injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236,
*3 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami,
2007 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
counterpart, the Florida RICO statute is not limited to ‘business
or property’ injuries. . . . The plain language of the Florida
statute does not exclude pecuniary losses resulting from personal
injury. Accordingly, Mr. Townsend can sue under the Florida RICO
statute for his loss of employment and personal injuries.”).



                                     - 24 -
exploitation by repeatedly renting rooms to people they knew or

should have known were engaged in sex trafficking.”                         (Id. at ¶

127.)     “[B]y knowingly, or with reckless disregard, repeatedly

allowing sex trafficking to occur on their premises between 2014

and 2016,” the defendants’ “acts have yielded consistent results

and caused economic, physical, and psychological injuries” to

plaintiff.       (Id. at ¶¶ 170, 173.)

        The   Court     finds    these allegations          sufficient     to plead   a

“direct relation between the injury asserted and the injurious

conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

Complaint adequately pleads proximate cause.                      See Burgese, 101 F.

Supp. 3d at 422 (finding allegations of physical injury and mental

anguish “cognizable under the Florida RICO Act” and sufficient to

survive a motion to dismiss); cf. Berber, 2018 WL 10436236, at *5

(“Because Plaintiffs’ asserted injuries arise from a set of actions

entirely        distinct     form     [sic]     the    alleged       predicate     RICO

violations, proximate cause is lacking as a matter of law.”).

          3. Premise Liability

        Count    III    of   the    Complaint    asserts      a    claim   of   premise

liability against each defendant (Doc. #1, ¶ 179), which is a form

of   negligence        action.     “The elements      for    negligence are       duty,

breach, harm, and proximate cause; the additional elements for a

claim of premises liability include the defendant’s possession or

control of the premises and notice of the dangerous condition.”



                                        - 25 -
Lisanti v. City of Port Richey, 787 So. 2d 36, 37 (Fla. 2d DCA

2001). Plaintiff alleges the Marriott Hotel Defendants owed her a

variety of duties, that they breached these duties, and that as a

direct and proximate result, she suffered bodily injury. (Doc. #1,

¶¶ 185-99.) Plaintiff also alleges the defendants had actual or

constructive     knowledge   of   sex   trafficking   occurring   on   the

premises, that they knew or should have known the risk of such

criminal conduct taking place would be unreasonably high without

appropriate precautions, and that they had actual or constructive

knowledge of Plaintiff being in dangerous conditions. (Id. at ¶¶

191-92.)

           (a)    Statute of Limitations

     Defendants CSM RI and CSM Corp. argue the premise liability

claim should be dismissed because it is barred by the relevant

statute of limitations.      (Doc. #19, p. 13.)       Under Florida law,

the statute of limitations for negligence claims is four years. §

95.11(3)(a), Fla. Stat.

     A statute of limitations bar is “an affirmative defense, and

. . . plaintiff[s] [are] not required to negate an affirmative

defense in [their] complaint.”          La Grasta v. First Union Sec.,

Inc., 358 F.3d 840, 845 (11th Cir. 2004) (citation omitted).            “A

dismissal for failure to state a claim on statute of limitations

grounds is appropriate only if it is apparent from the face of the

complaint that the claim is time-barred.”        United States ex rel.



                                  - 26 -
Hunt v. Cochise Consultancy, Inc., 887 F.3d 1081, 1085 (11th Cir.

2018) (marks and citation omitted).

       Plaintiff   alleges    the   sex   trafficking   occurred   at    the

Residence Inn “[f]rom approximately 2014 to February 2016.”             (Doc.

#1, ¶¶ 13, 218, 236.)        Defendants CSM RI and CSM Corp. argue that

the premise liability claim is barred because plaintiff did not

bring her claims against them until April 2020.         (Doc. #19, p. 13-

14.)    Theses two defendants were not named in the December 2019

First Amended Complaint to which a severance was granted.

       Instead of responding directly to the argument, plaintiff

requests the Court permit discovery to occur rather than dismiss

the claims.   (Doc. #33, pp. 19-20.)         Plaintiff suggests the claims

may relate back to the December 31, 2019 First Amended Complaint,

the date she first identified the Residence Inn and named Marriott,

CSM RI and CSM Corp.’s franchisor, as a defendant.          (Doc. #33, p.

19.)   For example, plaintiff argues that CSM RI and CSM Corp. may

have been notified by Marriott when the suit was originally filed

pursuant to the terms of the franchisor/franchisee agreements.

(Doc. #33, p. 20); see Brown v. VCNA Prestige Concrete Prods.,

Inc., 2014 WL 1293266, at *2 (M.D. Fla. Mar. 31, 2014) (stating

that to find a complaint relates back under the Federal Rules of

Civil Procedure when a plaintiff adds a formerly unnamed defendant,

“the proper party must have received notice of the action such

that it will not be prejudiced.”).



                                    - 27 -
     As noted, plaintiff is not required to negate an affirmative

defense in her complaint.    La Grasta, 358 F.3d at 845.    It is not

apparent from the face of the Complaint that the claim is time-

barred because the Court cannot determine that plaintiff’s premise

liability claim does not relate back to the First Amended Complaint

or is not subject to statutory or equitable tolling. 5     Therefore,

the motion to dismiss is denied at this stage of the proceedings.

Plaintiff’s request for discovery is moot since discovery will be

available in due course.

     To the extent CSM RI and CSM Corp. seek dismissal of the other

negligent claims on the same grounds (Doc. #19, pp. 13-14), the

Court’s ruling applies to those claims as well.

          (b)   Failure to State a Claim

     The Marriott Hotel Defendants argue the premise liability

claim is insufficiently pled because it fails to allege (1) that

they possessed or controlled the Residence Inn, (2) that they knew

or should have known of a dangerous condition and failed to respond

to it, or (3) that any dangerous condition caused or contributed

to plaintiff’s injuries.    (Doc. #19, p. 10; Doc. #20, p. 29.) The




     5 “The doctrine of equitable tolling was developed to permit
under certain circumstances the filing of a lawsuit that otherwise
would be barred by a limitations period.” Machules v. Dep’t of
Admin., 523 So. 2d 1132, 1133 (Fla. 1988); see also Fed. Deposit
Ins. Corp. v. Nationwide Equities Corp., 304 So. 3d 1240, 1243–44
(Fla. 3d DCA 2020); § 95.051, Fla. Stat.



                               - 28 -
Court finds that the Complaint sufficiently alleges all three

elements.

        As noted, a premise liability claim requires a defendant to

possess or control the premises at issue.     Lisanti, 787 So. 2d at

37.     Here, plaintiff alleges the Marriott Hotel Defendants were

the “owners, operators, managers, supervisors, controllers and

innkeepers” of the Residence Inn, and that Marriott and Residence

Inn LLC exercised control over the means and methods of how its

franchisees conducted business at the hotel.       (Doc. #1, ¶¶ 31,

114.)      While the Marriott Hotel Defendants may dispute these

allegations, the Court must accept them as true at this stage of

the proceedings and finds them sufficient to allege the Marriott

Hotel Defendants had sufficient control of the Residence Inn for

premise liability purposes.

        The Marriott Hotel Defendants also suggest plaintiff’s claim

fails because it insufficiently alleges they knew or should have

known either of a dangerous condition at the Residence Inn and

failed to respond to it.       (Doc. #19. p. 10; Doc. #20, p. 29.)

Such knowledge must only be pled generally, Fed. R. Civ. P. 9(b),

and the allegations in the Complaint are sufficient to satisfy the

notice pleading requirements.

        “Under Florida law, a business owes invitees a duty to use

due care to maintain its premises in a reasonably safe condition.

This includes the duty to protect customers from criminal attacks



                                - 29 -
that are reasonably foreseeable.”             Banosmoreno v. Walgreen Co.,

299 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

Id. (marks, citations, and footnote omitted).

       A franchisor such as Marriott and Residence Inn, LLC may enter

into   an   agency    relationship    with    a   franchisee   under   certain

circumstances.       Mobil Oil Corp., 648 So. 2d at 120.       The Complaint

contains sufficient allegations to support a claim of an agency

relationship    between    Marriott    and    Residence Inn,    LLC and    its

franchisees, and any factual challenge to such a relationship is

premature.     Cain, 994 F. Supp. 2d at 1253.             Furthermore, the

Complaint contains sufficient allegations that sex trafficking was

occurring at the Residence Inn and that each and every Marriott

Hotel Defendant knew or should have known of it.           (Doc. #1, ¶¶ 16,

59-63, 98, 103-07, 123, 159, 223, 228.)           The Complaint also alleges

that as a result of the Marriott Hotel Defendants’ failure to make

the hotel premises safe, plaintiff suffered various injuries and

damages. (Doc. #1, ¶¶ 136, 146, 150, 199.) Accordingly, the Court

denies Marriott Hotel Defendants’ request to dismiss the claim as

insufficiently pled.




                                     - 30 -
           4. Negligent Hiring, Supervision, and Retention

        Count IV of the Complaint asserts a claim of negligent hiring,

supervision, and retention against each Marriott Hotel Defendant.

(Doc. #1, ¶ 200.) “To state a claim under Florida law for negligent

hiring, supervision and/or retention, a plaintiff must establish

that the employer owed a legal duty to the plaintiff to exercise

reasonable       care   in   hiring   and   retaining    safe   and    competent

employees.” Clary v. Armor Corr. Health Servs., No. 6:13-cv-90-

Orl-31KRS, 2014 U.S. Dist. LEXIS 15633, at *11 (M.D. Fla. Feb. 7,

2014)      (citations   omitted).     “Florida   law    also   holds   employers

liable     for   reasonably    foreseeable     damages   resulting     from   the

negligent training of its employees and agents.” Id. (citing Lewis

v. City of St. Petersburg, 260 F.3d 1260, 1265 (11th Cir. 2001)).

“For an employer to owe a plaintiff a duty, the plaintiff must be

in   the    zone   of   risk   that   was   reasonably   foreseeable     to   the

employer.” Id. (citation omitted).

        Accordingly, to state a claim, the plaintiff must allege
        facts that would establish a nexus between the plaintiff
        and the tortfeasor’s employment from which a legal duty
        would flow from the defendant-employer to the plaintiff.
        The plaintiff must then establish that the defendant-
        employer breached that duty and that the breach caused
        him damage.

Id. (citations omitted).

        The Complaint alleges each Marriott Hotel Defendant was in

control of the hiring, instructing, training, supervising, and

terminating of the hotel employees, and that each defendant had a



                                      - 31 -
duty to make an appropriate investigation of the employees.                       (Doc.

#1, ¶¶ 208-10.) The Complaint further alleges that the defendants

knew or should have known that hotel employees were “allowing

criminals   to    rent   rooms       for    prostitution     and    drug   dealing,”

“failing to either identify and/or report the human sex trafficking

and   foreseeable      harm”    of    plaintiff,     and     “failing      to    refuse

continued lodging services to human sex traffickers.”                           (Id. ¶¶

206, 211-13.) The Complaint concludes that the defendants were

negligent   in      their      hiring,       employment,       supervision,         and

termination decisions regarding the employees, and that the sex

trafficking of plaintiff was a foreseeable and direct result.

(Id. ¶¶ 214-18.)

      Each of the motions seeks dismissal of the negligent hiring,

supervision, and retention claim based on pleading deficiencies.

The Marriott Hotel Defendants argue that the claim fails because

the   Complaint    lacks     sufficient       factual   allegations        that     any

defendant knew or should have known of any unfit employees. (Doc.

#19, pp. 10-11; Doc. #20, p. 30); see also Bright v. City of Tampa,

2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an employer

fails to take a corrective action against an employee because the

employer had no notice of problems with the employee’s fitness,

the   employer    is   not     liable      under   Florida    law    for   negligent

supervision or retention.”).            The Court disagrees.          The Complaint

sufficiently      alleges      facts       suggesting   sex        trafficking      was



                                        - 32 -
occurring at the hotel, that the employees knew of it and failed

to prevent it, and that due to their control over the employees,

each defendant knew or should have known of it.           (Doc. #1, ¶¶ 84,

86-98,   103-06,    116,     130,   206-07.)     The    Court    finds    such

allegations sufficient at this stage of the proceedings.

     Marriott and Residence Inn, LLC also argue the claim should

be   dismissed     because    the   Complaint    does   not     explain   the

relationship     between   Marriott   and    Residence Inn,     LLC and    the

employees of the Residence Inn, which is required to establish how

or in what way they were responsible for hiring and supervising

the Residence Inn’s employees.        (Doc. #20, pp. 30-31.)       The Court

is not persuaded, as it has determined the Complaint’s allegations

of an agency relationship between Marriott and Residence Inn, LLC

and CSM RI and CSM Corp. are sufficient.           Accordingly, the Court

denies the request to dismiss the negligent hiring, supervision,

and retention claim.

         5. Negligent Rescue

     Plaintiff also asserts a claim for negligent rescue in Count

V of the Complaint against CSM RI and CSM Corp. (Doc. #1, ¶ 219.)

The Complaint alleges CSM RI and CSM Corp., as the owner and

operator of the Residence Inn, had a duty to keep the premises

safe and prevent foreseeable criminal activity, as well as a duty

“to make safe a      dangerous condition at the Residence            Inn by

Marriott Hotel and to rescue their [sic] hotel guests, specifically



                                    - 33 -
Plaintiff S.Y., from the peril they [sic] created.”                (Id. ¶¶ 222,

225,   231.)   The     Complaint    alleges    that   by   various    acts   and

omissions, CSM RI and CSM Corp. breached these duties and that the

continuous     sex    trafficking    of   plaintiff    was   the    direct   and

foreseeable result.       (Id. at ¶¶ 227-29, 233-34, 236.)           CSM RI and

CSM Corp. argue the negligent rescue claim should be dismissed

because it is insufficiently pled.            (Doc. #19, pp. 11-12.)

       There is no common law duty to rescue a stranger.              Estate of

Ferguson v. Mascara, 2010 WL 11558195, at *2 (S.D. Fla. Sept. 7,

2010) (citing Bradberry v. Pinellas Cty., 789 F.2d 1513, 1516 (11th

Cir. 1986)). “A well-established exception to this rule, however,

provides that an innkeeper is ‘under an ordinary duty of care to

[a guest] after he knows or has reason to know the [guest] is ill

or injured.’”        De La Flor v. Ritz-Carlton Hotel Co., L.L.C, 2013

WL 148401, *3 (S.D. Fla. Jan. 14, 2013) (quoting L.A. Fitness,

Int’l, LLC v. Mayer, 980 So. 2d 550, 557 (Fla. 4th DCA 2008)); see

also Abramson v. Ritz Carlton Hotel Co., LLC, 480 F. App’x 158,

161 (3d Cir. 2012) (“Generally, there is no duty to affirmatively

assist an injured person unless a special relationship, such as

that between an innkeeper and its guests, exists between the

parties.”) (citation omitted).

       CSM RI and CSM Corp. argue the negligent rescue claim should

be dismissed because it is insufficiently pled under the “rescue

doctrine.”     (Doc. #19, p. 11.)         Under Florida law, the rescue



                                    - 34 -
doctrine holds a tortfeasor liable for injuries to a third party

who is hurt in attempting to rescue the direct victim of the

tortfeasor.       Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th

Cir.    2008)    (citation    omitted).          “The    basic    precept   of   this

doctrine ‘is that the person who has created a situation of peril

for another will be held in law to have caused peril not only to

the victim, but also to his rescuer, and thereby to have caused

any    injury    suffered    by   the   rescuer     in   the     rescue   attempt.’”

Menendez v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181

(Fla. 3d DCA 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d

700, 702 (Fla. 4th DCA 1999)).

       As plaintiff correctly argues in response (Doc. #33, pp. 16-

17), the rescue doctrine is not implicated by plaintiff’s negligent

rescue claim.      See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

Md. Sept. 5, 2017)          (“The rescue doctrine is related to, but

separate from, the affirmative duty to rescue an imperiled party

that    the     courts   impose    on     persons       in   some   situations.”).

Accordingly, because the rescue doctrine is not applicable, CSM RI

and CSM Corp.’s request for dismissal based on the doctrine is

denied.

          6. Aiding and Abetting, Harboring, Confining, Coercion and

              Criminal Enterprise

       Finally, Count VI of the Complaint asserts a claim of aiding

and abetting against CSM RI and CSM Corp. (Doc. #1, ¶¶ 237.)



                                        - 35 -
Plaintiff accuses defendants of “aiding and abetting unlawful

activity including unlawful confinement, imprisonment, assault and

battery by [plaintiff’s] sex traffickers and ‘Johns.’” (Id.)           CSM

RI and CSM Corp. argue the claim must be dismissed because (1) it

asserts they “aided and abetted the criminal act of sex trafficking

in violation of the TVPRA,” and (2) the TVPRA does not provide a

cause of action for aiding and abetting.             (Doc. #19, p. 12.)

Having reviewed the allegations in the Complaint and the relevant

case law, the Court finds CSM RI and CSM Corp. are misinterpreting

the claim.

     Florida   courts   have   recognized   aiding    and   abetting    the

commission of a tort as a standalone claim.    See Gilison v. Flagler

Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

3d DCA 2017) (aiding and abetting breach of fiduciary duty).           This

Court has previously listed the following elements that must be

alleged “to state a claim for aiding and abetting a common law

tort” under Florida law: “(1) an underlying violation on the part

of the primary wrongdoer; (2) knowledge of the underlying violation

by the alleged aider and abetter [sic]; and (3) the rendering of

substantial assistance in committing the wrongdoing by the alleged

aider and abettor.”     Angell v. Allergan Sales, LLC, 2019 U.S.

Dist. LEXIS 142768, 2019 WL 3958262, at *8 (M.D. Fla. Aug. 22,

2019); see also Lawrence v. Bank of Am., N.A., 455 F. App’x 904,



                                - 36 -
906 (11th Cir. 2012) (applying the above elements to three Florida

tort claims). These cases demonstrate Florida recognizes a common-

law claim of aiding and abetting tortious conduct.

     Here, the Complaint alleges CSM RI and CSM Corp. aided and

abetted plaintiff’s unlawful harboring, confinement, imprisonment,

assault and battery (Doc. #1, ¶¶ 237, 241, 243-248) and to the

extent   the   claim   alleges   CSM    RI   and   CSM   Corp.   have     actual

knowledge, 6 the   Court   finds   it    sufficient      to   state   a   claim.

Accordingly, the Court denies CSM RI and CSM Corp.’s request for

dismissal.

  C. More Definite Statement

     Finally, CSM RI and CSM Corp. assert that the Complaint fails

to provide them with any specificity as to the dates plaintiff

visited the Residence Inn, other than stating she was trafficked

there from 2014 through February 2016. (Doc. #19, p. 14.) To the

extent CSM RI and CSM Corp. are requesting the Court exercise its

discretion and order plaintiff provide a more definite statement

pursuant to Rule 12(e) of the Federal Rules of Civil Procedure,

the Court denies this request.

     Pursuant to Federal Rule of Civil Procedure 12(e), "[a] party

may move for a more definite statement of a pleading to which a


     6  “[A]llegations which demonstrate merely constructive
knowledge, recklessness or gross negligence cannot satisfy the
‘knowledge’ element of an aiding and abetting claim under Florida
law.” Angell, 2019 WL 3958262, *9.



                                   - 37 -
responsive pleading is allowed but which is so vague or ambiguous

that the party cannot reasonably prepare a response." Fed. R. Civ.

P. 12(e); see also Euro RSCG Direct Response, LLC v. Green Bullion

Fin. Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (quoting

Ramirez v. FBI, No. 8:10-cv-1819-T-23TBM, 2010 U.S. Dist. LEXIS

132271, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010)) ("A Rule

12(e)    motion   is   appropriate    if   the   pleading   is   so   vague   or

ambiguous that the opposing party cannot respond, even with a

simple denial, in good faith, without prejudice to [itself].").

        The Court finds the Complaint is not “so vague or ambiguous”

that Defendant could not reasonably respond. Euro RSCG Direct

Response, 872 F. Supp. 2d at 1358 ("[A Rule 12(e)] motion is

intended to provide a remedy for an unintelligible pleading, rather

than a vehicle for obtaining greater detail."); Eye Care Int’l,

Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D. Fla. 2000)

(noting that “motions for a more definite statement are not favored

in light of the liberal discovery practice,” and that “a motion

for more definite statement is not to be used as a substitute for

discovery”); cf. LeBlanc v. LVNV Funding, LLC, No. 2:19-cv-285-

FtM-99MRM, 2019 U.S. Dist. LEXIS 99983, at *1 (M.D. Fla. June 14,

2019) (granting motion for more definite statement, finding “the

Complaint contains no facts” and was “not sufficiently specific to

place defendant on notice of the claims against it”).




                                     - 38 -
        Here,   Plaintiff   has   provided   specific   facts   about   the

elements of each cause of action, Defendant’s purported knowledge

and participation in ongoing and continuous sex trafficking at the

Residence Inn in Naples, Florida, that occurred from 2014 through

February 2016 with respect to Plaintiff, and its failure to prevent

this criminal conduct, which ultimately resulted in CSM RI and CSM

Corp.    profiting   from   the   trafficking.   The    Court   finds   such

allegations are sufficiently specific to place Defendant on notice

of the claims against it, and as such, Defendant’s Motion for a

More Definite Statement is denied.

        Accordingly, it is hereby

        ORDERED:

        1. Defendants CSM RI Naples LLC and CSM Corporation’s Motion

          to Dismiss (Doc. #19) is DENIED.

        2. Defendants Marriott International, Inc. and Residence Inn

          By Marriott LLC’s Motion to Dismiss Plaintiff’s Complaint

          and Incorporated Memorandum of Law (Doc. #20) is DENIED.

DONE and ORDERED at Fort Myers, Florida, this           19th    day of May,

2021.




Copies: Counsel of Record



                                   - 39 -
